Exhibit 10.3(i) Form of FPIC INSURANCE GROUP, INC. AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN PERFORMANCE UNIT AWARD AGREEMENT January 5, 2009 [Name] [Address] In accordance with the terms of the Amended and Restated Omnibus Incentive Plan (the “Plan”) maintained by FPIC Insurance Group, Inc. (the “Company”), pursuant to action of the Compensation Committee of the Company’s Board of Directors (acting as the “Committee” as defined in the Plan), the Company hereby grants to you (the “Participant”), subject to the terms and conditions set forth in this Performance Unit Award Agreement (including Annexes A and B hereto and all documents incorporated herein by reference), an award (the “Award”) of contingent stock (“Performance Units”), as set forth below: Date of Grant: January 5, 2009 Target Number of Performance Units: Earned Number of Performance Units: Target Number multiplied by Payout Percentage multiplied by Vesting Percentage Payout: One share of the Company’s Common Stock, $.10 par value, for each Performance Unit earned Payout Percentage: As determined by the Committee in accordance with Annexes A and B Performance Goal(s): As set forth on Annex A Performance Period: As set forth on Annex A Vesting: Normal:100% at 12:00 midnight on the last day of the Performance Period.Otherwise as provided on Annex B Retention and Restrictions on Transfer: As provided on Annex A THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX B HERETO AND THE PLAN. Further terms and conditions of the Award are set forth in Annexes A and B hereto, which are an integral part of this Performance Unit Award Agreement. All terms, provisions and conditions applicable to the Award set forth in the Plan and not set forth herein are hereby incorporated by reference herein.To the extent any provision hereof is inconsistent with the Plan, the Plan will govern.The Participant hereby acknowledges receipt of a copy of this Performance Unit Award Agreement including Annexes A and B hereto and a copy of the Plan and agrees to be bound by all the terms and provisions hereof and thereof. FPIC INSURANCE GROUP, INC. By: Agreed: Attachments: Annex A Annex B 2 ANNEX A TO FPIC INSURANCE GROUP, INC. AMENDED
